DETAILED ACTION
This office action is in response to the application filed on 11/18/2019. Claims 1-25 are cancelled and claims 26-54 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. patent No. 11,190,787. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 of U.S. patent No. 11,190,787.

Instant application 
U.S. patent No. 11,190,787
Claim 26: A method comprising identifying, by one or more processors, at least one non-repeating sub-sequence of pixels within a sequence of pixels having one or more repeated pixels; encoding, by the one or more processors, the one or more repeated pixels using a first type of encoding scheme
Claim 1: A method, comprising: obtaining, by a computing device, encoded data to be decoded, the encoded data including (i) a first data unit referencing a sub-cache of a plurality of sub-caches that is associated with a total number of non-repeated pixel values contained in a given non-repeating sub-sequence of a sequence of pixels and (ii) a second data unit referencing an index value of a storage location within the referenced sub-cache where the given non-repeating sub-sequence is stored;
and creating, by the one or more processors, a representation of the at least one non- repeating sub-sequence to comprise a first value identifying a cache associated with a number of pixels repeating in the at least one non-repeating sub-sequence and a second value identifying a location with the cache where the at least one non-repeating sub- sequence is stored.

decoding, by the computing device, the encoded data using the first and second data units to generate decoded data comprising the given non-repeating sub-sequence of the sequence of pixels in a decoded format; and providing, by the computing device, the decoded data in which the given non-repeating sub-sequence is decompressed, and the given non-repeating sub-sequence which is decompressed further including a total number of bytes larger than a corresponding portion of the encoded data.



Allowable Subject Matter
Claims 26-54 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 nonstatutory double patenting rejection, set forth in this Office action.
Allowable subject matter “and creating, by the one or more processors, a representation of the at least one non- repeating sub-sequence to comprise a first value identifying a cache associated with a number of pixels repeating in the at least one non-repeating sub-sequence and a second value identifying a location with the cache where the at least one non-repeating sub- sequence is stored”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481